On Rehearing.
Per Curiam.
Upon reconsideration of this case the court has concluded that the doctrine announced in the first opinion, in so far as it applies to the presumption of negligence cast by the statute upon railroad companies where injuries have been sustained by persons, stock or other property by the running of the locomotives, cars or other machinery of such railroad companies, was misapplied in this case.
That the word running as used in the statute, section 4964 Revised General Statutes 1920, providing that “A railroad company shall be liable for any damage done to persons, stock or other property, by the running of the locomotives, or cars, or other machinery of such company, or for damage done by any person in the employ and service of such company, unless the company shall make it appear that their agents have exercised all ordinary and reasonable care and diligence, the presumption- in all cases being against the company,” is not a word of as broad meaning as the word operation and that it conveys the idea *572of action, movement, the doing of something. When that activity on the part of the railroad company results in some injury to a person, the presumption of negligence created by the statute attaches to the railroad company.
In a long line of cases in which the construction of the quoted statute was involved, this court has invariably held that the injury or damage sustained by one upon railroad property does not raise the presumption of a negligent act or omission on the part of the company in violation of some duty which it owed to the person injured, but that before the presumption of negligence attaches it must first be shown that the railroad company’s act produced the injury before the presumption created by the statute can be invoked.
The act of stopping its cars that passengers may alight at their destination may be included in the language ‘1 running of the locomotives, or cars, or other machinery,” so that if in the act of stopping its cars it causes an injury to a passenger, or any other person, the presumption that the act was a negligent one could be invoked under the statute.
In the case at bar, Miss Soule was not injured by any act of the defendant or movement of its cars or other machinery, nor is there any claim that the injury was done by any person in the employ and service of the company, nor that the company had failed to provide a safe place for her to alight from the car. The mere fact that she sustained an injury from a fall which occurred while she was alighting from the car after it had come to a stop and there was no movement of any kind of its machinery or cars, does not cast upon the company the burden of showing that the injury did not occur through any negligent act or omission of duty by the company or its employees. *573There is no evidence in the record from which it may fairly be inferred that the fall which Miss Soule sustained was caused by any act of the defendant company and it may not be inferred from the mere fact of her fall that it was caused by the company.
Miss Soule’s statement that a few days later when boarding another car that the conductor told her it was the same car from which she fell, can not be said to be substantial evidence upon which to establish that fact in the face of uncontradicted record evidence that the car upon which she took passage a few days after the accident was not the car from which she fell in attempting” to alight from it.
It is therefore considered by the court that the judgment of the Circuit Court be, and the same is hereby, reversed.
Browne, C. J., and Taílor and Ellis, J. J., concur.
Whitfield and West, J. J., dissent.